Detailed Action
This is the final office action for US application number 15/703,345. Claims are evaluated as filed on June 8, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Schwager, Kuster, Chapman, and Austin teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that no new matter has been add as the amended language is fully supported in paragraph 35 (Remarks p. 6), Examiner agrees and thanks Applicant for identifying the location of support for the claim amendments in paragraph 35
With regards to Applicant’s argument that none of the cited references disclose the amended claim limitations (Remarks p. 6-7), Examiner notes that the scope of the amended limitations are unclear as detailed in the rejection under 35 USC 112b below. Further, Examiner notes that the distal holes of Schwager are shown in Figs. 1-3 to be oriented similarly to Applicant’s distal holes; thus, it is unclear what difference is being asserted or is intended to be claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener received in the kickstand hole is a locking fastener of claim 1 lines 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 11 is/are unclear with regards to “holes that are nominally angled to be parallel to a knee joint” in line 19 and line 19 and the intended scope. That is, the ordinary dictionary definition of nominal or nominally includes “existing or being something in name or form only” (https://www.merriam-webster.com/dictionary/nominal), “(of a role or status) existing in name only.” (https://www.lexico.com/en/definition/nominal), “ Existing in name only; not real” (https://www.ahdictionary.com/word/search.html?q=nominal), “of, consisting of, having the nature of, or giving a name or names” (https://www.collinsdictionary.com/dictionary/english/nominal), “in name only, not in fact” (https://www.collinsdictionary.com/dictionary/english/nominal). The broadest reasonable interpretation of holes that are angled in name only but not in fact to be parallel to a knee joint appears to be that the holes are said to be angled parallel to a knee joint but are not actually angled parallel to a knee joint. The intent of claiming that something is called parallel but isn’t really parallel is unclear. Applicant’s figures appear consistent with the dictionary definitions as Figs. 1, 2, and 11 appear to show that the holes are not parallel and Figs. 3-8 are less clear but appear to have differently oriented holes. Examiner is interpreting this as written and suggests amending to clarify.
Claim(s) 2-10, 12-15, and 17-21 is/are rejected is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwager et al. (US 2011/0313422, hereinafter “Schwager”) in view of Kuster et al. (US 2011/0137314, hereinafter “Kuster”. 
As to claims 1, 3-6, 8, and 10, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises one or more holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. 1), and wherein the distal portion is wider than the shaft and the proximal portion (Figs. 1 and 2) and comprises one or more distal holes (polyaxial locking hole 30 as labeled on illustration of Fig. 2, see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface) and a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1); wherein the tapered tip appears to include an articulated tensioning device (ATD) slot (hole shown to the right of the k-wire hole in Fig. 1) capable of receiving a compression device (Fig. 1 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein); and at least one fastener (screws of ¶49 for in holes 22) received through the one or more holes of the shaft (¶49, shown in Fig. 6 for a “dummy” embodiment); and at least one fastener (cortical screw of ¶59) received through the one or more distal holes of the distal portion (¶59), wherein the shaft comprises a kickstand hole (60, 62, see illustration of Fig. 1), the kickstand hole having a longitudinal axis (see ‘Longitudinal axis’ as labeled on the illustration of Fig. 3, which shows the longitudinal axis for the right portion of the hole portion 62, Fig. 3), the longitudinal axis being obliquely angled with respect to an upper surface of the shaft proximate the kickstand hole (see illustration of Fig. 3, Fig. 3) to allow a fastener to extend in a direction towards the distal portion (Fig. 3, shown in Figs. 5 and 6 for a “dummy” embodiment), wherein the kickstand hole is angled between about 23 degrees to about 33 degrees upwards from a plane normal to a plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed), and a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is a locking fastener (¶59) and is positioned to target a posteromedial cortex of a condylar region of the bone (if one so chooses to position the plate as such, shown in Fig. 6 for a “dummy” embodiment), wherein the one or more distal holes include at least three condylar realignment holes that are nominally angled to be parallel to a knee joint (in as much as Applicant’s, Figs. 1, 2, and 3, ¶59). As to claim 3, Schwager discloses that the one or more holes in the shaft are fixed holes (¶s 49, 52, and 61), while the one or more distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface). As to claim 4, Schwager discloses that the shaft comprises at least four holes (see illustration of Fig. 1). As to claim 5, Schwager discloses that the at least four holes of the shaft are in series along a length of the bone plate (Fig. 1). As to claim 6, Schwager discloses that the shaft comprises one or more waisted edge scallops (see illustration of Fig. 1). As to claim 8, Schwager discloses that the distal portion comprises at least eight distal holes (see illustration of Figs. 1 and 2). As to claim 10, Schwager discloses that the distal portion comprises indentions (see illustration of Fig. 2) that do not extend through a thickness of the plate (Fig. 2).
Schwager does not expressly disclose that the tapered tip includes an articulated tensioning device (ATD) slot and the angle being between about 23 degrees to about 33 degrees. 
Kuster teaches a similar system (Figs. 1-9) capable of use for treating a fracture in a bone (56, Fig. 1, ¶32) comprising: a bone plate (100) capable of engaging the bone (Fig. 1), the bone plate comprising a proximal portion (see illustration of Fig. 3), a shaft (see illustration of Fig. 3) and a distal portion (see illustration of Fig. 3), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 3, Figs. 3 and 4), wherein the shaft comprises a plurality of holes (130s, Fig. 3) and a first side (108, see illustration of Fig. 3) and a second side (110, see illustration of Fig. 3) opposite the first side (as defined, Fig. 3), the tapered tip includes an articulated tensioning device (ATD) slot (see illustration of Fig. 3) capable of receiving a compression device (Fig. 3 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein), the tapered tip further includes a k-wire hole (see illustration of Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tapered tip as disclosed by Schwager to an articulated tensioning device (ATD) slot distal of a k-wire hole as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the longitudinal axis of the kickstand hole of device of Schwager to be between about 23 degrees to about 33 degrees from a plane normal to a plane of the upper surface of the plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the angle of the kickstand hole of device of Schwager would not operate differently with the claimed angle between 23-33 degrees and a locking screw inserted therein (Schwager ¶59) would function appropriately with the claimed values. Further, Applicant places no criticality on the range claimed, instead indicating only that “the kickstand hole 135 is angled between 23-33 degrees, or in some embodiments between 27-29 degrees, upwards from a normal plane of the upper surface of the plate” (¶32).


    PNG
    media_image1.png
    680
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    830
    1170
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    632
    1103
    media_image4.png
    Greyscale


As to claim 2, the combination of Schwager and Kuster discloses the invention of claim 1 as well as that the tapered tip comprises a k-wire hole (see illustration of Schwager Fig. 1, ¶49; Kuster see illustration of Fig. 3) positioned proximally of the ATD slot (see illustration of Schwager Fig. 1, ¶49; Kuster see illustration of Fig. 3). 
The combination of Schwager and Kuster is silent to the ATD slot includes a cylindrical shaped undercut on an underside of the plate.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the ATD slot of the combination of Schwager and Kuster with a cylindrical shaped undercut on an underside of the plate, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess/space for permitting angulation of the fastener or device inserted within the slot to permit alignment of such relative to patient anatomy. 

As to claim 9, the combination of Schwager and Kuster r discloses the invention of claim 1 as well as the kickstand hole being angled upwards from the normal plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed).
The combination of Schwager and Kuster is silent to the kickstand hole being angled between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the kickstand hole of device of the combination of Schwager and Kuster to be between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the angle of the kickstand hole of device of the combination of Schwager and Kuster would not operate differently with the claimed angle between 27-29 degrees and a locking screw inserted therein (Schwager ¶59) would function appropriately with the claimed values. Further, Applicant places no criticality on the range claimed, indicating simply that the angle is between 23-33 degrees or in some embodiments between 27-29 degrees (¶32).

As to claims 11, 13, 14, 17, 19, and 21, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises a plurality of holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. 1) and a first side (top side as shown in Fig. 1, i.e. continuous with the anterior side as labeled on the illustration of Fig. 1) and a second side (bottom side as shown in Fig. 1, i.e. continuous with the posterior side as labeled on the illustration of Fig.) opposite the first side (Fig. 1), and wherein the distal portion is wider than the shaft and the proximal portion (Figs. 1 and 2) and wherein the distal portion comprises a plurality of distal holes (polyaxial locking hole 30 as labeled on illustration of Fig. 2, see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface), wherein the plurality of holes in the shaft are fixed holes (¶s 49, 52, and 61) while the plurality of distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface); wherein the tapered tip appears to include an articulated tensioning device (ATD) slot (hole shown to the right of the k-wire hole in Fig. 1) capable of receiving a compression device (Fig. 1 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein); and at least one fastener (screws of ¶49 for in holes 22) received through the plurality of holes of the shaft (¶49, shown in Fig. 6 for a “dummy” embodiment); and at least one fastener (cortical screw of ¶59) received through the plurality of distal holes of the distal portion (¶59), wherein the shaft comprises a plurality of waisted edge scallops on the first side (Fig. 1, shown labeled on the second side on the illustration of Fig. 1) and a plurality of waisted edge scallops on the second side (see illustration of Fig. 1), and wherein the shaft comprises a kickstand hole (60, 62, see illustration of Fig. 1), the kickstand hole is angled from a plane normal to the upper surface of the plate (Fig. 3), and wherein the kickstand hole is a poly-axial locking hole (Fig. 3, ¶59), wherein the one or more distal holes include at least three condylar realignment holes that are nominally angled to be parallel to a knee joint (in as much as Applicant’s, Figs. 1, 2, and 3, ¶59). As to claims 13, Schwager discloses that the distal portion comprises one or more distal k-wire holes (see illustration of Fig. 2). As to claims 14, Schwager discloses that the distal portion comprises a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1), wherein the posterior side is raised relative to the anterior side (Figs. 1, 3, and 7). As to claim 17, Schwager discloses that the bone plate has variable thickness along its length (Figs. 1, 3, and 7). As to claim 19, Schwager discloses a proximal k-wire hole (see illustration of Fig. 1, ¶49) is near the articulated tensioning device slot (Fig. 1). As to claim 21, Schwager discloses a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is positioned to target a condylar region of the bone (shown in Fig. 6 for a “dummy” embodiment).
Schwager does not expressly disclose that the tapered tip includes an articulated tensioning device (ATD) slot and is silent to the plurality of waisted edge scallops on the first side being longitudinally offset from the waisted edge scallops on the second side.
Kuster teaches a similar system (Figs. 1-9) capable of use for treating a fracture in a bone (56, Fig. 1, ¶32) comprising: a bone plate (100) capable of engaging the bone (Fig. 1), the bone plate comprising a proximal portion (see illustration of Fig. 3), a shaft (see illustration of Fig. 3) and a distal portion (see illustration of Fig. 3), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 3, Figs. 3 and 4), wherein the shaft comprises a plurality of holes (130s, Fig. 3) and a first side (108, see illustration of Fig. 3) and a second side (110, see illustration of Fig. 3) opposite the first side (as defined, Fig. 3), the tapered tip includes an articulated tensioning device (ATD) slot (see illustration of Fig. 3) capable of receiving a compression device (Fig. 3 shows that such is a hole, i.e. is capable of engaging with a device that can extend therein), the tapered tip further includes a k-wire hole (see illustration of Fig. 3); wherein the shaft comprises a plurality of waisted edge scallops on the first side (see illustration of Fig. 3) and a plurality of waisted edge scallops on the second side (see illustration of Fig. 3) and wherein the plurality of waisted edge scallops on the first side are longitudinally offset from the waisted edge scallops on the second side (Fig. 3, ¶s 46-49). As to claim 19, Kuster teaches that the k-wire hole of the tapered tip is a proximal k-wire hole (see illustration of Fig. 3) that is near the articulated tensioning device slot (Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tapered tip as disclosed by Schwager to an articulated tensioning device (ATD) slot distal of a k-wire hole as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49). Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the waisted edge scallops as disclosed by Schwager to be longitudinally offset on the first and second sides as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49) while providing a curved shape to adapt to the form of a bone (Schwager ¶48).

As to claim 12, the combination of Schwager and Kuster discloses the invention of claim 11 as well as that the distal portion comprises a variable chamfered surface (see illustration of Schwager Fig. 2). 
The combination of Schwager and Kuster is silent to the ATD slot includes a cylindrical shaped undercut on an underside of the plate.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the ATD slot of the combination of Schwager and Kuster with a cylindrical shaped undercut on an underside of the plate, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a recess/space for permitting angulation of the fastener or device inserted within the slot to permit alignment of such relative to patient anatomy. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Chapman et al. (US 4,776,330, hereinafter “Chapman”).
As to claim 7, the combination of Schwager and Kuster discloses the invention of claim 1.
The combination of Schwager and Kuster is silent to the distal portion further comprising a lag screw groove. 
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), a shaft (see illustration of Fig. 29) and a distal portion (see illustration of Fig. 29), wherein the distal portion further comprises a lag screw groove (see illustration of Fig. 29).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by the combination of Schwager and Kuster by adding lag screw grooves as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).

    PNG
    media_image5.png
    596
    874
    media_image5.png
    Greyscale


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Austin et al. (US 2009/0312803, hereinafter “Austin”).
As to claim 15, the combination of Schwager and Kuster discloses the invention of claim 14. 
The combination of Schwager and Kuster is silent to the shaft comprising one or more dynamic compression slots.
Austin teaches a similar system (Fig. 41) capable of use for treating a fracture in a bone (¶105) comprising: a bone plate (Fig. 41) comprising a proximal portion (see illustration of Fig. 41), a shaft (see illustration of Fig. 41) and a distal portion (see illustration of Fig. 41); wherein the shaft comprises one or more dynamic compression slots (see illustration of Fig. 41, ¶77). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Kuster by adding dynamic compression slots to the shaft as taught by Austin in order to provisionally affix the bone plate to the bone prior to installation of the bone plate with permanent attachment with bone screws while allowing articulation of bone fragments in up to six degrees of freedom to reduce the bone fracture (Austin ¶107), i.e. to lock a bone fragment into a position and then incrementally reposition to another temporary or permanent location (Austin ¶107), to help achieve better fixation of a fractured bone (Austin ¶77). 


    PNG
    media_image6.png
    828
    723
    media_image6.png
    Greyscale

As to claim 18, the combination of Schwager and Kuster discloses the invention of claim 11 as well as the proximal portion further comprising one or more proximal holes (Schwager Fig. 1). 
The combination of Schwager and Kuster is silent to the one or more proximal holes being polyaxial locking holes.
Austin teaches a similar system (Fig. 41) capable of use for treating a fracture in a bone (¶105) comprising: a bone plate (Fig. 41) comprising a proximal portion (see illustration of Fig. 41), a shaft (see illustration of Fig. 41) and a distal portion (see illustration of Fig. 41); the proximal portion further comprises one or more proximal holes (polyaxial locking hole as labeled on illustration of Fig. 41, see illustration of Fig. 41, ¶77), wherein the one or more proximal holes are polyaxial locking holes (see illustration of Fig. 41, ¶77). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Kuster by adding polyaxial locking holes to the proximal portion as taught by Austin in order to provisionally affix the bone plate to the bone prior to installation of the bone plate with permanent attachment with bone screws while allowing articulation of bone fragments in up to six degrees of freedom to reduce the bone fracture (Austin ¶107), i.e. to lock a bone fragment into a position and then incrementally reposition to another temporary or permanent location (Austin ¶107), to help achieve better fixation of a fractured bone (Austin ¶77). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Chapman.
As to claim 20, the combination of Schwager and Kuster discloses the invention of claim 11.
The combination of Schwager and Kuster is silent to the distal portion further comprising a concave cutout portion positioned near a distal end of the distal portion and wherein the concave cutout being a screw groove that is configured and dimensioned to allow for the placement of lag or compression screws.
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), a shaft (see illustration of Fig. 29) and a distal portion (see illustration of Fig. 29), wherein the distal portion further comprises a concave cutout portion (see illustration of Fig. 29) positioned near a distal end of the distal portion (Fig. 29) and wherein the concave cutout is a screw groove (Fig. 29, col. 20 line 66 – col. 21. line 11) that is capable of allowing for the placement of lag or compression screws (195, 197, Fig. 29, col. 20 line 66 – col. 21. line 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by the combination of Schwager and Kuster by adding lag screw grooves near the distal end of the distal portion as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775